DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments to the claims are acknowledged. Claims 44-46 are new.
Claims 1, 3, 7-10, 12-13, 33, 35, 39, 40 and 44-46 are under examination.
Claims 2, 4-6, 11, 14-32, 34, 36-38, and 41-43 are cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/329,587 filed 4/30/2010 is acknowledged. Claims 1, 3, 7-10, 12-13, 33, 35, 39, 40 and 44-46 are afforded the priority date of 4/30/2010.

Claim Rejections - 35 USC § 101
The instant rejection is maintained from the Office Action of 5/16/2022 and modified in view of Applicant’s amendments of 8/24/2022. 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7-10, 12-13, 33, 35, 39, 40 and 44-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to a judicial exception, i.e. abstract ideas and natural correlation without significantly more. 
Step 2A Prong One: Identification of Judicial Exceptions
The claims recite:
Identifying a likelihood of septicemia via correlation between a cytokine and a rise in heart rate index, and designating a cytokine as a correlated-cytokine, as in claims 1 and 33. This step can be performed by the human mind and is therefore an abstract idea. The step is also a natural correlation between septicemia disease state, cytokines and rise in heart rate. 
Obtaining data related to heart rate of the infant and determining a rise in heart rate index of the infant, the heart rate index being based on normal RR interval, sample entropy and sample asymmetry, as in claims 1 and 33. This step reads on a mental process and abstract idea of obtaining information and the mental process of determining an index from information which is normal RR interval, sample entropy and sample asymmetry.
Based on determining the rise in heart rate index of the infant that signifies the likelihood of septicemia , as in claims 1 and 33. This step reads on a thought process that can be performed by the human mind and is therefore an abstract idea.
Identifying cytokine overproduction in the infant by detecting an amount of correlated-cytokines in the sample that is in excess of the threshold level, as in claims 1 and 33. This step reads on a thought process that can be performed by the human mind and is therefore an abstract idea.
Designating the infant as a candidate for adjunct therapy for treating the cytokine overproduction. This step reads on a thought process that can be performed by the human mind and is therefore an abstract idea.
Dependent claims 3, 7-10, 12-13, 35, 39 and 40 further limit the judicial exceptions by reciting species of biochemical substance and infectious organisms being determined using the mental steps of claims 1 and 33.
New claims 44 and 46 are drawn to mental steps of identifying an infective organism in blood culture by detecting an amount of biochemical substances which reads on a mental process of considering information and is therefore an abstract idea. 
New claim 45 is drawn to tailoring an antibiotic therapy which reads on a mental process of adjusting dosages or prescriptions and is therefore an abstract idea.

Step 2A: Consideration of Practical Application
The claims do not recite additional elements that practically apply the judicial exceptions
The recited judicial exceptions are not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims recite limitations not drawn to the judicial exception, which are the “additional elements.”  
Additional elements of the method include a non-transitory computer readable medium (as in claim 33) which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 6) that the claim amendments overcome the 35 USC 101 rejection. 
Claims 1 and 33 do not recite any additional elements that integrate the judicial exception. The independent claims result in designating the infant as a candidate for adjunct therapy, which reads on a mental process and is therefore an abstract idea. 
New claims 44-46 are drawn to mental steps. Claim 44 and claim 46 of identifying an infective organism in blood culture by detecting an amount of biochemical substances reads on a mental process of considering information and is therefore an abstract idea. Claim 45 is drawn to tailoring an antibiotic therapy which reads on a mental process of adjusting dosages or prescriptions and is therefore an abstract idea.

Claim Rejections - 35 USC § 112-1st paragraph
	Rejection of claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 under 35 U.S.C. 112, first paragraph is withdrawn in view of amendments of 8/24/2022.

Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
	The rejection of claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 under 35 U.S.C. 103(a) as being unpatentable over Pereira, Griffin et al., Kumar et al. and Cinel et al. is withdrawn in view of Applicant’s amendments.
The instant rejection is maintained from the Office Action of 5/16/2022 and modified in view of Applicant’s amendments of 8/24/2022. 
Claims 1, 3, 7-10, 12-13, 33, 35, 39, 40 and 44-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pereira (US 5,627,262) in view of Griffin et al. (US 2002/0052557; IDS filed 5/15/2019) in view of Meher et al. (Pediatr. Infect. Dis. J, vol. 19 (2000) pages 879-887).
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Pereira (US 5,627,262) teaches “well defined abnormalities” associated with sepsis which is physical condition in response to an infection. Pereira teach that response to sepsis include changes in heart rate (col. 1, par. lines 25-30) such as rapid heartbeat (col. 2, lines 22-26) (i.e. a rise in heart rate index), as in claims 1 and 33.
Pereira teaches determining infectious bacteria and that the endotoxins of the bacteria bind to cells and trigger them to produce TNF-, IL-8, and IL-6 (i.e cytokines)(col. 2, lines 40-46). Pereira teaches that an excess production of TNF-, IL-8, or IL-6 (i.e. cytokines) can evoke septic shock (col. 2, lines 47-53). Pereira makes obvious correlating  cytokines with rise in heart rate related to sepsis, as in claims 1 and 33.
Pereira teaches taking blood samples and monitoring heart rate to determine an increase (col. 2, line 22) and blood pressures (col. 11, lines 3-5 and 18-20), as in claim 3.
Pereira does not specifically teach a heart rate index based on normal RR intervals, sample entropy, and sample asymmetry and detecting a rise in heart rate index, as in claims 1 and 33.
Pereira suggests a target level over which cytokines are in “excess” and therefore indicate septic shock, but Pereira does not specifically teach determining a threshold level of the correlated cytokines in a sample from the infant that signifies the likelihood of septicemia, as in claims 1 and 33.
Griffin et al. teach detecting sepsis in a patient including an infant by monitoring RR intervals, generating a normalized data set of RR intervals (i.e. normal RR intervals), calculating entropy and sample asymmetry (Abstract); Griffin et al. teach identifying an abnormal heart rate variability associated with the illness (par. 0027-0029) by for example comparing the measured parameters to threshold values (par. 0076), as in claims 1 and 33.
Meher et al. teach cytokines as markers for bacterial sepsis in newborn infants (Title); cutoff values for cytokines  IL-6, IL-8, TNF-alpha for diagnosing sepsis are taught (page 882, Table 1)(i.e. based on determining heart rate index of the infant, determining threshold level of the correlated-cytokines in a sample from the infant that indicates that likelihood of septicemia), as in claims 1 and 33.
Meher et al. teach blood collection (page 881, col. 2, par. 2) and cytokines IL-6, IL-8, TNF-alpha with corresponding threshold values (Table 1) as in claims 3 and 7-10, 12 and 39-40.
Meher et al. teach sensitivity and specificity values associated with measured cutoff values (i.e. threshold) which makes obvious assigning a score, as in claim 13.
Meher et al. teach that the reported cutoff values for cytokine concentration are associated with bacterial sepsis (Table 1) which makes obvious identifying an infective organism or blood culture by detecting an amount of biochemical substance in the sample that is in excess of a target value, as in claims 44 and 46.
Meher et al. suggest that cytokines and their concentrations can be used to direct (i.e. tailor) antibiotic therapy (page 879, col. 2, lines 1-10); Meher et al. teach administering antibiotics when increased concentration of TNF-alpha and IL-6 are detected (page 881, col. 2, par. 3), as in claim 45.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the method of Periera for determining sepsis resulting from infection with the method of Griffin et al. for measuring heart rate parameters which indicate sepsis. Griffin et al. provide motivation by teaching that their method provides for early detection of illness (Abstract). One of skill in the art would have had a reasonable expectation of success at combining the teachings of Pereira and Griffin et al. because both are concerned with detecting sepsis.
Applying the KSR standard of obviousness to Pereira, Griffin et al., and Meher et al. it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of the invention, a practitioner could have combined the teachings of Pereira in view of Griffin et al. for measuring increased heart rate and cytokine level as an indication of sepsis and compared the measurements against a known cytokine thresholds as taught by Meher et al. to determine sepsis in an infant. Pereira, Griffin et al., and Meher et al. are all concerned with measuring physiological parameters associated with sepsis which would be obvious to do for one of ordinary skill in the art. Meher et al. also provides motivation by being concerned with distinguishing the need for antibiotics in infants from infants that would not need antibiotics, i.e. infants that do not have sepsis (page 881, col. 1, par. 1).  As a result, the predictable result of using both heart rate and cytokine level to determine need for antibiotic treatment would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions."

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 7) that a rise in heart rate index may not necessarily be associated with sepsis. Applicants argue that an additional biomarker screen to weed out the non-septic conditions is not obvious and is an improvement being captured by the claims.
In response, Pereira (US 5,627,262) teaches “well defined abnormalities” associated with sepsis include changes in heart rate (col. 1, par. lines 25-30) and that infectious bacteria triggering the production of TNF-, IL-8, and IL-6 cytokines(col. 2, lines 40-46) can evoke septic shock (col. 2, lines 47-53). Therefore, Periera make obvious measuring cytokines as associated with sepsis.
Furthermore, Applicant’s argument that it would not be obvious to perform an additional biomarker screen to weed out non-septic conditions is not convincing because it has long been known that cytokine overproduction is correlated with sepsis. Meher et al. teach a review of studies wherein cytokine threshold levels for diagnosing sepsis are determined. Meher et al. focus on the usefulness of measuring cytokines to diagnose sepsis in infants, especially to determine the need for antibiotics (page 881, col. 1, par. 1): 
“Because true infection in newborn infants is relatively uncommon in those tested, with negative results more common, such a test would allow a significant reduction in the unnecessary use of antibiotics.”
Meher et al. are therefore concerned with the need for determining if antibiotic treatment for sepsis is truly needed or not. For the reasons set forth above, the claimed method would be obvious view of the teachings of Pereira, Griffin et al., and Meher et al.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635